 



         

EXHIBIT 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED AGREEMENT, made and entered into effective as of
May 26, 2006 (the “Effective Date”) by and between Ted R. Antenucci (the
“Executive”) and ProLogis, a Maryland real estate investment trust (the
“Company”),
WITNESSETH THAT:
     WHEREAS, the Executive and the Company are parties to an employment
agreement dated June 5, 2005 (the “Original Agreement”); and
     WHEREAS, the parties desire to amend and restate the Original Agreement to
reflect certain changes to the terms and conditions of the Executive’s
employment with the Company;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Executive and the Company
as follows:
     1. Term. Subject to the terms and conditions of this Agreement, the Company
hereby agrees to employ the Executive as its President of Global Development for
the Agreement Term (as defined below), and the Employee hereby agrees to remain
in the employ of the Company and to provide services during the Agreement Term
in accordance with this Agreement. The “Agreement Term” shall be the period
beginning on the Effective Date and ending on December 31, 2010. Thereafter, the
Agreement Term will be automatically extended for 12-month periods, unless one
party to this Agreement provides notice of non-renewal to the other at least
three months before the last day of the then current Agreement Term.
     2. Performance of Services. The Executive’s employment with the Company
shall be subject to the following:

(a)   During the Agreement Term, while the Executive is employed by the Company,
the Executive shall devote his full time, energies and talents to serving as its
President of Global Development.   (b)   The Executive shall report to the Chief
Executive Officer of the Company. The Executive agrees that he shall perform his
duties faithfully and efficiently subject to the directions of the Chief
Executive Officer of the Company. The Executive’s duties may include providing
services for both the Company and the Subsidiaries (as defined below), as
determined by the Board of Trustees of the Company (the “Board”); provided, that
the Executive shall not, without his consent, be assigned tasks that would be
inconsistent with those of President of Global Development. The Executive shall
have such authority, power, responsibilities and duties as are inherent in his
positions (and the undertakings applicable to his positions) and necessary to
carry out his responsibilities and the duties required of him hereunder.   (c)  
Notwithstanding the foregoing provisions of this paragraph 2, during the
Agreement Term, the Executive may devote reasonable time to activities other
than those required under this Agreement, including the supervision of his
personal investments, and

 



--------------------------------------------------------------------------------



 



    activities involving professional, charitable, community, educational,
religious and similar types of organizations, speaking engagements, membership
on the boards of directors of other organizations, and similar types of
activities, to the extent that such other activities do not in the judgment of
the Board, inhibit or prohibit the performance of the Executive’s duties under
this Agreement, or conflict in any material way with the business of the Company
or any Subsidiary; provided, however, that the Executive shall not serve on the
board of any business, or hold any other position with any business, without the
consent of the Board.   (d)   For purposes of this Agreement, the term
“Subsidiary” shall mean any corporation, partnership, joint venture or other
entity during any period in which at least a fifty percent interest in such
entity is owned, directly or indirectly, by the Company (or a successor to the
Company).

     3. Compensation. Subject to the terms of this Agreement, during the
Agreement Term, while the Executive is employed by the Company, the Company
shall compensate him for his services as follows:

(a)   The Executive shall receive, for each 12-consecutive month period
beginning on the Effective Date and ending on each anniversary thereof, in
substantially equal monthly or more frequent installments, an annual base salary
of not less than $565,000 (the “Salary”).   (b)   The Executive may receive an
annual target bonus of $787,500 (the “Target Bonus”); provided, however, that
the actual amount of the Target Bonus that will be earned by and payable to the
Executive in any year will be determined upon the satisfaction of goals and
objectives established by the Chief Executive Officer or a duly authorized
committee of the Board thereof for such year and communicated to the Executive
and shall be subject to such other terms and conditions of the Company’s bonus
plan as in effect from time to time; and provided further that in no event shall
the amount of the Executive’s annual bonus be less than 80 percent of the Target
Bonus. The goals and objectives established for the Executive shall be similar
in magnitude to the magnitude of the goals and objectives established for other
members of the senior management of the Company.   (c)   As of the Effective
Date, the Executive shall be granted 150,000 restricted stock units (the “RSUs”)
under the Company’s 2006 Long-Term Incentive Plan (the “LTIP”). Such RSUs shall
vest on December 31, 2010 provided that the Executive’s Date of Termination has
not occurred prior to that date. The RSUs shall be subject to such other terms
and conditions as determined by the Management Development and Compensation
Committee of the Board (the “Committee”) in accordance with the LTIP.   (d)   As
of the Effective Date, the Executive shall be granted 50,000 performance shares
(the “Performance Shares”) under the LTIP. Such Performance Shares shall vest
based on the Company’s performance as compared to a defined index of 50 publicly
traded real estate companies under the performance program established by the
Committee at the time of grant (the “Performance Measures”). Fifty percent of
the Performance Shares will vest based on satisfaction of the Performance
Measures for the period commencing on the

2



--------------------------------------------------------------------------------



 



    Effective Date and ending on December 31, 2009 and fifty percent of the
Performance Shares will vest based on satisfaction of the Performance Measures
for the period commencing on the Effective Date and ending on December 31, 2010,
provided, in each case, that the Executive’s Date of Termination has not
occurred prior to the applicable vesting date. The Performance Shares shall be
subject to such other terms and conditions as determined by the Committee in
accordance with the LTIP.   (e)   For each 12-consecutive-month period during
the Agreement Term beginning in December, 2006, the Executive shall be entitled
to grants of equity-based awards under the LTIP having an annual aggregate value
of $1.2 million. The date on which such grants shall occur, the types of grants
and the terms and conditions applicable to such awards shall be determined by
the Committee in its discretion under the LTIP (or a successor plan thereto),
provided that the intent is that the awards made pursuant to this paragraph 3(e)
will be made at the same time as annual LTIP awards are made to other senior
executives of the Company and that the first such grant will be made in
December, 2006.   (f)   Except as otherwise specifically provided to the
contrary in this Agreement, the Executive shall be eligible to participate in
the Company’s employee benefit plans, programs, policies and arrangements to the
same extent and on the same terms as those benefits are provided by the Company
from time to time to the Company’s other similarly situated senior management
employees. However, the Company shall not be required to provide a benefit under
this subparagraph 3(f) if such benefit would duplicate (or otherwise be of the
same type as) a benefit specifically required to be provided under another
provision of this Agreement. The Executive shall complete all forms and physical
examinations, and otherwise take all other similar actions to secure coverage
and benefits described in this subparagraph 3(f), to the extent determined to be
necessary or appropriate by the Company.   (g)   The Executive is authorized to
incur reasonable expenses for entertainment, traveling, meals, lodging and
similar items in promoting the Company’s business. The Company will reimburse
the Executive for all reasonable expenses so incurred in accordance with the
normal practices of the Company.   (h)   Change in Control. Notwithstanding the
foregoing provisions of subparagraphs 3(c), 3(d) and 3(e), in the event that
(i) following a Change in Control, the Executive’s Date of Termination occurs as
a result of termination by the Company (or a successor) for reasons other than
Cause or the Executive terminates his employment for Good Reason (as defined in
subparagraph 4(d)), or (ii) the LTIP is terminated by the Company or a successor
following a Change in Control without provision for the continuation of the
outstanding equity-based awards granted to the Executive pursuant to the
Original Agreement (the “Protected Awards”), any portion of the then outstanding
Protected Awards shall become immediately fully vested and, to the extent
applicable, exercisable. For purposes of this Agreement, a “Change in Control”
means the happening of any of the following:

3



--------------------------------------------------------------------------------



 



  (i)   The consummation of a transaction, approved by the shareholders of the
Company, to merge the Company into or consolidate the Company with another
entity, sell or otherwise dispose of all or substantially all of its assets or
adopt a plan of liquidation, provided, however, that a Change in Control shall
not be deemed to have occurred by reason of a transaction, or a substantially
concurrent or otherwise related series of transactions, upon the completion of
which 50% or more of the beneficial ownership of the voting power of the
Company, the surviving corporation or corporation directly or indirectly
controlling the Company or the surviving corporation, as the case may be, is
held by the same persons (as defined below) (although not necessarily in the
same proportion) as held the beneficial ownership of the voting power of the
Company immediately prior to the transaction or the substantially concurrent or
otherwise related series of transactions, except that upon the completion
thereof, employees or employee benefit plans of the Company may be a new holder
of such beneficial ownership.     (ii)   The “beneficial ownership” (as defined
in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of securities representing 50% of more of the combined voting
power of the Company is acquired, other than from the Company, by any “person”
as defined in Sections 13(d) and 14(d) of the Exchange Act (other than any
trustee or other fiduciary holding securities under an employee benefit or other
similar stock plan of the Company).     (iii)   At any time during any period of
two consecutive years, individuals who at the beginning of such period were
members of the Board cease for any reason to constitute at least a majority
thereof (unless the election, or the nomination for election by the Company’s
shareholders, of each new trustee was approved by a vote of at least two-thirds
of the trustees still in office at the time of such election or nomination who
were trustees at the beginning of such period).     (iv)   For purposes of this
Agreement, the following terms shall be defined as indicated:

               (1) The term “Beneficial Owner” shall mean beneficial owner as
defined in Rule 13d-3 under the Exchange Act.
               (2) Entities shall be treated as being under “common control”
during any period in which they are “affiliates” of each other as that term is
defined in the Exchange Act.
               (3) The term “person” shall be as defined in Sections 13(d) and
14(d) of the Exchange Act, but shall exclude any trustee or other fiduciary
holding securities under an employee benefit or other similar stock plan of the
Company.
If, upon a Change in Control, awards in other shares or securities are
substituted pursuant to the LTIP for outstanding Protected Awards, and
immediately following the Change in Control, the Executive becomes employed by
the entity into which the Company merged, or the purchaser of substantially all
of the assets of the Company, or a successor to such entity or purchaser, the

4



--------------------------------------------------------------------------------



 



Executive shall not be treated as having terminated employment for purposes of
this subparagraph 3(h) until such time as the Executive terminates employment
with the merged entity or purchaser (or successor), as applicable.

(i)   Executive Protection Agreement. As soon as practicable following the
Effective Date, the Company and the Executive shall enter into an Executive
Protection Agreement in the Company’s standard form as modified to take into
account the provisions of this Agreement.

     4. Termination. The Executive’s employment with the Company during the
Agreement Term may be terminated by the Company or the Executive without any
breach of this Agreement only under the circumstances described in subparagraphs
4(a) through 4(f):

(a)   Death. The Executive’s employment hereunder will terminate upon his death.
  (b)   Permanent Disability. The Company may terminate the Executive’s
employment during any period in which he is Permanently Disabled. The Executive
shall be considered “Permanently Disabled” during any period in which he is
unable, by reason of a medically determinable physical or mental impairment, to
engage in the material and substantial duties of his regular occupation, and
such condition is expected to be permanent, as determined by the Board.   (c)  
Cause. The Company may terminate the Executive’s employment hereunder at any
time for Cause. For purposes of this Agreement, the term “Cause” shall mean in
the reasonable judgment of the Board (i) the willful and continued failure by
the Executive to substantially perform his duties with the Company or any
subsidiary after written notification by the Company or subsidiary, (ii) the
willful engaging by the Executive in conduct which is demonstrably injurious to
the Company or any subsidiary, monetarily or otherwise, or (iii) the engaging by
the Executive in egregious misconduct involving serious moral turpitude. For
purposes hereof, no act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that such action was in the best
interest of the Company or subsidiary.   (d)   Constructive Discharge. If
(I) the Executive provides written notice to the Company of the occurrence of
Good Reason (as defined below) within a reasonable time after the Executive has
knowledge of the circumstances constituting Good Reason, which notice shall
specifically identifies the circumstances which the Executive believes
constitute Good Reason; (II) the Company fails to notify the Executive of the
Company’s intended method of correction within a reasonable period of time after
the Company receives the notice, or the Company fails to correct the
circumstances within a reasonable time after such notice (except that no such
opportunity to correct shall be applicable if the circumstances constituting
Good Reason are those described in clause (iii) below, relating to relocation);
and (III) the Executive resigns within a reasonable time after receiving the
Company’s response, if such notice does not indicate an intention to correct
such circumstances, or within a reasonable time after the Company fails to
correct such circumstances; then the Executive shall be considered to have been
subject to a

5



--------------------------------------------------------------------------------



 



    Constructive Discharge by the Company. For purposes of this Agreement, “Good
Reason” shall mean, without the Executive’s express written consent (and except
in consequence of a prior termination of the Executive’s employment), the
occurrence of any of the following circumstances:

  (i)   The assignment to the Executive of any duties inconsistent with the
Executive’s position and status as President of Global Development of the
Company.     (ii)   A reduction by the Company in the Executive’s Salary to an
amount that is less than required under subparagraph 3(a).     (iii)   The
relocation of the Executive’s base office to an office that is more than 30
highway miles of the Executive’s base office on the Effective Date.     (iv)  
The failure of the Company to obtain a satisfactory agreement from any successor
to assume and agree to perform this Agreement.     (v)   Any purported
termination of the Executive’s employment which is not effected pursuant to a
Notice of Termination satisfying the requirements of subparagraph 4(h) below
(and, if applicable, the requirements of subparagraph 4(b) above), and for
purposes of this Agreement, no such purported termination shall be effective.

    The Executive’s right to terminate his employment pursuant to this
subparagraph 4(d) shall not be affected by his incapacity due to physical or
mental illness. The Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any circumstance constituting
Good Reason hereunder.   (e)   Termination by Executive. The Executive may
terminate his employment hereunder at any time for any reason by giving the
Company prior written Notice of Termination (as defined in subparagraph 4(g)),
which Notice of Termination shall be effective not less than 30 days after it is
given to the Company, provided that nothing in this Agreement shall require the
Executive to specify a reason for any such termination. However, to the extent
that the procedures specified in subparagraph 4(d) are required, the procedures
of this subparagraph 4(e) may not be used in lieu of the procedures required
under subparagraph 4(d).   (f)   Termination by Company. The Company may
terminate the Executive’s employment hereunder at any time for any reason, by
giving the Executive prior written Notice of Termination, which Notice of
Termination shall be effective immediately, or such later time as is specified
in such notice. The Company shall not be required to specify a reason for the
termination under this subparagraph 4(f), provided that termination of the
Executive’s employment by the Company shall be deemed to have occurred under
this subparagraph 4(f) only if it is not for reasons described in subparagraph
4(b), 4(c), 4(d), or 4(e). Notwithstanding the foregoing provisions of this
subparagraph 4(f), if the Executive’s employment is terminated by the Company in
accordance with this subparagraph 4(f), and within a reasonable time period
thereafter, it is determined by the Board that circumstances existed which would
have constituted a basis for termination of

6



--------------------------------------------------------------------------------



 



    the Executive’s employment for Cause in accordance with subparagraph 4(c)
disregarding circumstances which could have been remedied if notice had been
given in accordance with subparagraph 4(c), the Executive’s employment will be
deemed to have been terminated for Cause in accordance with subparagraph 4(c).  
(g)   Notice of Termination. Any termination of the Executive’s employment by
the Company or the Executive (other than a termination pursuant to subparagraph
4(a)) must be communicated by a written Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” means a dated
notice which indicates the Date of Termination (not earlier than the date on
which the notice is provided), and which indicates the specific termination
provision in this Agreement relied on and which sets forth in reasonable detail
the facts and circumstances, if any, claimed to provide a basis for termination
of the Executive’s employment under the provision so indicated.   (h)   Date of
Termination. “Date of Termination” means the last day the Executive is employed
by the Company and its affiliates, provided that the Executive’s employment is
terminated in accordance with the foregoing provisions of this paragraph 4.  
(i)   Effect of Termination. If, on the Date of Termination, the Executive is a
member of the Board or the board of trustees or board of directors any of the
Subsidiaries, or holds any other position with the Company and the Subsidiaries
(other than the position described in subparagraph 2(a)), the Executive shall
resign from all such positions as of the Date of Termination.

     5. Rights Upon Termination. The Executive’s right to payment and benefits
under this Agreement for periods after his Date of Termination shall be
determined in accordance with the following provisions of this paragraph 5:

(a)   If the Executive’s Date of Termination occurs during the Agreement Term
for any reason, the Company shall pay to the Executive:

  (i)   The Executive’s Salary (to the extent not previously paid) for the
period ending on the Date of Termination.     (ii)   Payment for unused vacation
days, as determined in accordance with Company policy as in effect from time to
time.     (iii)   If the Date of Termination occurs after the end of a
performance period and prior to the payment of the Target Bonus (as described in
subparagraph 3(b)) for the period, the Executive shall be paid such bonus amount
at the regularly scheduled time.     (iv)   Any other payments or benefits to be
provided to the Executive by the Company pursuant to any employee benefit plans
or arrangements adopted by the Company, to the extent such amounts are due from
the Company.

    Except as may otherwise be expressly provided to the contrary in this
Agreement, nothing in this Agreement shall be construed as requiring the
Executive to be treated as

7



--------------------------------------------------------------------------------



 



    employed by the Company for purposes of any employee benefit plan or
arrangement following the date of the Executive’s Date of Termination.   (b)  
If the Executive’s Date of Termination occurs during the Agreement Term under
circumstances described in subparagraph 4(a) (relating to the Executive’s
death), subparagraph 4(b) (relating to the Executive’s being Permanently
Disabled), subparagraph 4(c) (relating to the Executive’s termination for
Cause), subparagraph 4(e) (relating to the Executive’s resignation), or if the
Executive’s employment with the Company terminates after the end of the
Agreement Term then, except as otherwise expressly provided in this Agreement or
otherwise agreed in writing between the Executive and the Company, the Company
shall have no obligation to make payments under the Agreement for periods after
the Executive’s Date of Termination; provided, however that if the Date of
Termination occurs as a result of death or on account of the Executive being
Permanently Disabled, equity-based awards granted to the Executive under the
LTIP (or a successor plan thereto), to the extent then outstanding, shall be
fully vested as of the Date of Termination.   (c)   If the Executive’s Date of
Termination occurs during the Agreement Term under circumstances described in
subparagraph 4(d) (relating to Constructive Discharge) or subparagraph 4(f)
(relating to termination by the Company without Cause), then, in addition to the
amounts payable in accordance with subparagraph 5(a):

  (i)   The Executive shall receive from the Company for the period (the
“Severance Period”) from the Date of Termination continuing through the end of
the Agreement Term, or, if later, the six-month anniversary of the Date of
Termination, the Salary amount described in subparagraph 3(a), as in effect on
his Date of Termination, in monthly or more frequent installments as is required
under that subparagraph. The Severance Period, and the Company’s obligation to
make payments under this clause (i) shall cease with respect to periods after
the earlier to occur of the date of the Executive’s death, or a date, if any, of
the breach by the Executive of the provisions of paragraphs 8 or 9 of this
Agreement. In no event, however, shall the Executive be entitled to receive any
amounts, rights, or benefits under this subparagraph 5(c) unless he executes a
release of claims against the Company in a form prepared by the Company.    
(ii)   Continuation of coverage under the employee benefit plans and
arrangements of the Company in which the Executive was participating at the time
of his termination of employment for the Severance Period; provided that in no
event shall the benefits provided (or made available) with respect to any plan
or arrangement under this clause (c)(ii) be materially less favorable to the
Executive than the benefits most favorable to the Executive that are provided
(or were available) during the one-year period prior to such termination of
employment. In determining the amount of benefits to which the Executive is
entitled under this clause (c)(ii), it shall be assumed that the Executive shall
continue to be entitled to the salary that he was receiving immediately prior to
the termination, and the bonus for the year prior to the year in which the
termination occurs. If the Company reasonably determines that the Executive
cannot participate in any

8



--------------------------------------------------------------------------------



 



      benefit plan because he is not actively performing services for the
Company, then, in lieu of providing benefits under any such plan, the Company
shall make payments to the Executive equal to the reduction in funding cost
resulting from the Executive’s exclusion from such plan, which payments shall
fully satisfy any obligation of the Company to continue benefits under such
plans; provided that the Company shall not be permitted to provide substitute
benefits under this clause (c)(ii) with respect to medical insurance, life
insurance or disability benefits.     (iii)   All of the RSUs granted to the
Executive pursuant to section 3(c), all of the Performance Shares granted to the
Executive pursuant to section 3(d), and any other equity-based awards granted to
the Executive under the LTIP (or a successor plan thereto), to the extent then
outstanding, shall be fully vested as of the Date of Termination.

(d)   Except as may be otherwise specifically provided in an amendment of this
subparagraph 5(d) adopted in accordance with paragraph 16, the Executive’s
rights under this paragraph 5 shall be in lieu of any benefits that may be
otherwise payable to or on behalf of the Executive pursuant to the terms of any
severance pay arrangement of the Company or any Subsidiary or any other, similar
arrangement of the Company or any Subsidiary providing benefits upon involuntary
termination of employment , other than the benefits provided by the Executive
Protection Agreement. Notwithstanding any other provision of this Agreement, in
the event that the Executive becomes entitled to benefits under the Executive
Protection Agreement, the Executive shall not be entitled to any benefits under
this Agreement on account of his termination of employment with the Company and
its affiliates but rather all such benefits shall be provided in accordance with
the terms of the Executive Protection Agreement.

     6. Duties on Termination. Subject to the terms and conditions of this
Agreement, during the period beginning on the date of delivery of a Notice of
Termination, and ending on the Date of Termination, the Executive shall continue
to perform his duties as set forth in this Agreement, and shall also perform
such services for the Company as are necessary and appropriate for a smooth
transition to the Executive’s successor, if any. Notwithstanding the foregoing
provisions of this paragraph 6, the Company may suspend the Executive from
performing his duties under this Agreement following the delivery of a Notice of
Termination providing for the Executive’s resignation, or delivery by the
Company of a Notice of Termination providing for the Executive’s termination of
employment for any reason; provided, however, that during the period of
suspension (which shall end on the Date of Termination), the Executive shall
continue to be treated as employed by the Company for other purposes, and his
rights to compensation or benefits shall not be reduced by reason of the
suspension.
     7. Mitigation and Set-Off. The Executive shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise. The Company shall not be entitled to set off against
the amounts payable to the Executive under this Agreement any amounts owed to
the Company by the Executive, any amounts earned by the Executive in other
employment after termination of his employment with the Company, or any

9



--------------------------------------------------------------------------------



 



amounts which might have been earned by the Executive in other employment had he
sought such other employment.
     8. Confidential Information. The Executive agrees that, during the
Agreement Term, and at all times thereafter:

(a)   Except as may be required by the lawful order of a court or agency of
competent jurisdiction, except as necessary to carry out his duties to the
Company and its Subsidiaries, or except to the extent that the Executive has
express authorization from the Company, the Executive agrees to keep secret and
confidential indefinitely, all Confidential Information, and not to disclose the
same, either directly or indirectly, to any other person, firm, or business
entity, or to use it in any way.   (b)   To the extent that any court or agency
seeks to have the Executive disclose Confidential Information, he shall promptly
inform the Company, and he shall take such reasonable steps to prevent
disclosure of Confidential Information until the Company has been informed of
such requested disclosure, and the Company has an opportunity to respond to such
court or agency. To the extent that the Executive obtains information on behalf
of the Company or any of the Subsidiaries that may be subject to attorney-client
privilege as to the Company’s attorneys, the Executive shall take reasonable
steps to maintain the confidentiality of such information and to preserve such
privilege.   (c)   Nothing in the foregoing provisions of this paragraph 8 shall
be construed so as to prevent the Executive from using, in connection with his
employment for himself or an employer other than the Company or any of the
Subsidiaries, knowledge which was acquired by him during the course of his
employment with the Company and the Subsidiaries, and which is generally known
to persons of his experience in other companies in the same industry.   (d)  
For purposes of this Agreement, the term “Confidential Information” shall
include all non-public information (including, without limitation, information
regarding litigation and pending litigation) concerning the Company and the
Subsidiaries which was acquired by or disclosed to the Executive during the
course of his employment with the Company, or during the course of his
consultation with the Company following his Date of Termination (regardless of
whether consultation is pursuant to paragraph 10).   (e)   This paragraph 8
shall not be construed to unreasonably restrict the Executive’s ability to
disclose confidential information in an arbitration proceeding or a court
proceeding in connection with the assertion of, or defense against any claim of
breach of this Agreement in accordance with paragraph 23. If there is a dispute
between the Company and the Executive as to whether information may be disclosed
in accordance with this subparagraph 8(e) the matter shall be submitted to the
arbitrators or the court (whichever is applicable) for decision.

     9. Noncompetition. During the Restricted Period (as defined below) the
Executive will not, without the Company’s prior written consent (which consent
shall not be unreasonably

10



--------------------------------------------------------------------------------



 



withheld), directly or indirectly, for the Executive’s own account or for or on
behalf of any other person or entity, whether an officer, director, employee,
partner, consultant, or otherwise:

  (a)   engage or participate in, directly or indirectly, alone or as principal,
agent, employee, employer, consultant, investor or partner of, or assist in the
management of, or provide advisory or other services to, or own any stock or any
other ownership interest in, or make any financial investment in, any business
or entity which is Competitive with the Company (as defined below) or purchase
any property which could reasonably be used to provide or develop a business
that is Competitive with the Company; or     (b)   solicit or attempt to hire or
employ, in any fashion (whether as an employee, independent contractor or
otherwise), any employee or independent contractor of the Company or the
Subsidiaries, or solicit or induce, or attempt to solicit or induce, any of the
Company’s or the Subsidiaries’ employees, consultants, clients, customers,
vendors, suppliers or independent contractors to terminate their relationship
with the Company and/or the Subsidiaries; or

For purposes of this Agreement:

  (i)   With respect to subparagraph 9(a) above, the “Restricted Period” means
the period during which the Executive is employed by the Company and, if the
Executive’s Date of Termination occurs prior to December 31, 2007 other than on
account of termination by the Company for reasons other than Cause, the period
following the Executive’s Date of Termination and ending on December 31, 2007.  
  (ii)   With respect to subparagraph 9(b) above, the “Restricted Period” means
the period during which the Executive is employed by the Company and, if the
Executive’s Date of Termination occurs prior to December 31, 2008, the period
following the Executive’s Date of Termination and ending on December 31, 2008.  
  (iii)   A business or entity shall be considered “Competitive with the
Company” if it engages in any of the businesses in which the Company or any of
its affiliates engages, including the business of providing distribution
facilities or services, the acquisitions of properties for such purpose and the
design of business strategies for such purpose. For purposes of the portion of
the Restricted Period following the Executive’s Date of Termination, the
businesses in which the Company or any of its affiliates engages shall be
determined as of the Executive’s Date of Termination.     (iv)   For periods
after the Executive’s Date of Termination, a business entity shall not be
considered “Competitive with the Company” (as defined in clause (iii) above) for
purposes of this Agreement if it builds anything other than industrial
warehouses or acquires property for purposes of developing anything other than
industrial warehouses and the Executive’s investment in such business or entity

11



--------------------------------------------------------------------------------



 



      does not exceed $10,000,000 with respect to any one transaction or
$20,000,000 in the aggregate for all transactions for the portion of the
Restricted Period following his Date of Termination.

     10. Assistance with Claims. The Executive agrees that, for the period
beginning on the Effective Date, and continuing for a reasonable period after
the Executive’s Date of Termination, the Executive will assist the Company and
the Subsidiaries in defense of any claims that may be made against the Company
and the Subsidiaries, and will assist the Company and the Subsidiaries in the
prosecution of any claims that may be made by the Company or the Subsidiaries,
to the extent that such claims may relate to services performed by the Executive
for the Company and the Subsidiaries. The Executive agrees to promptly inform
the Company if he becomes aware of any lawsuits involving such claims that may
be filed against the Company or any Subsidiary. The Company agrees to provide
legal counsel to the Executive in connection with such assistance (to the extent
legally permitted), and to reimburse the Executive for all of the Executive’s
reasonable out-of-pocket expenses associated with such assistance, including
travel expenses and reasonable legal expenses. The Executive shall choose his
legal counsel in his reasonable sole discretion. For periods after the
Executive’s employment with the Company terminates, the Company agrees to
provide reasonable compensation to the Executive for such assistance. The
Executive also agrees to promptly inform the Company if he is asked to assist in
any investigation of the Company or the Subsidiaries (or their actions) that may
relate to services performed by the Executive for the Company or the
Subsidiaries, regardless of whether a lawsuit has then been filed against the
Company or the Subsidiaries with respect to such investigation.
     11. Directors and Officers Insurance. The Executive shall be named as an
insured and covered against the same claims and at the same level of insurance
under the Directors and Officers insurance purchased by the Company for other
senior executives of the Company.
     12. Equitable Remedies. The Executive acknowledges that the Company would
be irreparably injured by a violation of paragraphs 8 or 9 and he agrees that
the Company, in addition to any other remedies available to it for such breach
or threatened breach, shall be entitled to a preliminary injunction, temporary
restraining order, or other equivalent relief, restraining the Executive from
any actual or threatened breach of either paragraphs 8 or 9. If a bond is
required to be posted in order for the Company to secure an injunction or other
equitable remedy, the parties agree that said bond need not be more than a
nominal sum.
     13. Nonalienation. The interests of the Executive under this Agreement are
not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
Executive or the Executive’s beneficiary.
     14. Withholding. All payments and benefits under this Agreement are subject
to withholding of all applicable taxes.
     15. Indemnity. The Company indemnify the Executive against and shall pay
and advance all expenses, including, without limitation, attorneys’ fees,
disbursements and retainers, accounting and witness fees, travel and deposition
costs, expenses of investigations, judicial or administrative proceedings and
appeals, amounts paid in settlement by the Executive or on behalf of the
Executive, actually incurred by the Executive in connection with any threatened,

12



--------------------------------------------------------------------------------



 



pending or completed claim, action, suit or proceeding, formal or informal,
whether brought in the right of the Company or otherwise and whether of a civil,
criminal, administrative or investigative nature, by reason of the fact that the
Executive as a director, officer, employee or agent of the Company or its
affiliates or as serving at the Company’s request as a director, officer,
employee, or agent of another corporation, limited liability company,
partnership, joint venture, trust, or other enterprise.
     16. Amendment. This Agreement may be amended or cancelled only by mutual
agreement of the parties in writing without the consent of any other person. So
long as the Executive lives, no person, other than the parties hereto, shall
have any rights under or interest in this Agreement or the subject matter
hereof. Without limiting the generality of the foregoing, it is the intent of
the parties that all payments hereunder comply with the requirements of section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
applicable guidance issued thereunder and, to the extent applicable, this
Agreement shall be amended as the parties deem necessary or appropriate to
comply with the requirements of section 409A and applicable guidance issued
thereunder in a manner that preserves to the extent possible the intended
benefits of this Agreement for the parties.
     17. Applicable Law. The provisions of this Agreement shall be construed in
accordance with the laws of the State of Colorado, without regard to the
conflict of law provisions of any state.
     18. Severability. The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified).
     19. Waiver of Breach. No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.
     20. Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business , and the
successor shall be substituted for the Company under this Agreement.
     21. Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below (or such other addresses as shall be specified by
the parties by like notice). Such notices, demands, claims and other
communications shall be deemed given:

13



--------------------------------------------------------------------------------



 



(a)   in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;   (b)   in the case
of certified or registered U.S. mail, five days after deposit in the U.S. mail;
or   (c)   in the case of facsimile, the date upon which the transmitting party
received confirmation of receipt by facsimile, telephone or otherwise;

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:
to the Company:
4545 Airport Way
Denver, CO 80239
Attn:   General Counsel
Fax:   (303) 567-5761
or to the Executive:
29029 Upper Bear Creek Road, #203
Evergreen, Colorado 80439
Fax:  (303) 980-3493
All notices to the Company shall be directed to the attention of the General
Counsel of the Company, with a copy to the Secretary of the Company. Each party,
by written notice furnished to the other party, may modify the applicable
delivery address, except that notice of change of address shall be effective
only upon receipt.
     22. Arbitration of All Disputes. Any controversy or claim arising out of or
relating to this Agreement (or the breach thereof) shall be settled by final,
binding and non-appealable arbitration in Colorado by three arbitrators. Except
as otherwise expressly provided in this paragraph 22, the arbitration shall be
conducted in accordance with the rules of the American Arbitration Association
(the “Association”) then in effect. One of the arbitrators shall be appointed by
the Company, one shall be appointed by the Executive, and the third shall be
appointed by the first two arbitrators. If the first two arbitrators cannot
agree on the third arbitrator within 30 days of the appointment of the second
arbitrator, then the third arbitrator shall be appointed by the Association.
     23. Legal and Enforcement Costs. The provisions of this paragraph 23 shall
apply if it becomes necessary or desirable for the Executive to retain legal
counsel or incur other costs and expenses in connection with either enforcing
any and all of his rights under this Agreement or defending against any
allegations of breach of this Agreement by the Company:

(a)   The Executive shall be entitled to recover from the Company reasonable
attorneys’ fees, costs and expenses incurred by him in connection with such
enforcement or defense.

14



--------------------------------------------------------------------------------



 



(b)   Payments required under this paragraph 23 shall be made by the Company to
the Executive (or directly to the Executive’s attorney) promptly following
submission to the Company of appropriate documentation evidencing the incurrence
of such attorneys’ fees, costs, and expenses.   (c)   The Executive shall be
entitled to select his legal counsel; provided, however, that such right of
selection shall not affect the requirement that any costs and expenses
reimbursable under this paragraph 23 be reasonable.   (d)   The Executive’s
rights to payments under this paragraph 23 shall not be affected by the final
outcome of any dispute with the Company; provided, however, that to the extent
that the arbitrators shall determine that under the circumstances recovery by
the Executive of all or a part of any such fees and costs and expenses would be
unjust or inappropriate, the Executive shall not be entitled to such recovery;
and to the extent that such amount have been recovered by the Executive
previously, the Executive shall repay such amounts to the Company.

     24. Survival of Agreement. Except as otherwise expressly provided in this
Agreement, the rights and obligations of the parties to this Agreement shall
survive the termination of the Executive’s employment with the Company.
     25. Entire Agreement. Except as otherwise noted herein or in any separation
agreement subsequently entered into by the Executive and the Company, this
Agreement, including any Exhibit(s) attached hereto, constitutes the entire
agreement between the parties concerning the subject matter hereof and
supersedes all prior and contemporaneous agreements, if any, between the parties
relating to the subject matter hereof; including the Original Agreement;
provided, however, that nothing in this Agreement shall be construed to limit
any policy or agreement that is otherwise applicable relating to
confidentiality, rights to inventions, copyrightable material, business and/or
technical information, trade secrets, solicitation of employees, interference
with relationships with other businesses, competition, and other similar
policies or agreement for the protection of the business and operations of the
Company and the Subsidiaries. Notwithstanding the foregoing, in consideration
for the Company’s obligations under the Original Agreement, the Executive waived
all rights under that certain Memorandum of Understanding dated March 26, 2004,
as amended as of February 16, 2005 (the “MOU”), between the Executive and
Catellus Development Corporation (“Catellus”) and released Catellus and the
Company from any and all obligations under the MOU; provided, however, that the
provisions of Paragraph 8 of the MOU (relating to indemnification) continued and
shall continue to apply, Appendix B of the MOU (relating to the Tax Protection
Policy) continued and shall continue to apply in all respects without limitation
to any payment, distribution or benefit which is determined to be subject to
excise tax under section 4999 of the Code as a result of the Merger (as defined
in the Original Agreement) and Paragraph 10.3(b) of the MOU continued and will
continue to apply with respect to awards referenced therein that are outstanding
immediately prior to the Merger.

15



--------------------------------------------------------------------------------



 



     IN WITNESS THEREOF, the Executive has hereunto set his hand, and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the Effective Date.

                  /s/ Ted R. Antenucci       Ted R. Antenucci           

            ProLogis
      By:        /s/ Jeffrey H. Schwartz       Its:        Chief Executive
Officer           

16